Citation Nr: 1443327	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for an acquired psychiatric disorder including depression, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a personality disorder.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to July 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a VA RO.

These issues were remanded by the Board in February 2012 in order to schedule the Veteran for a Travel Board hearing.  However, as the Veteran failed to report for her scheduled May 2014 hearing, the Board will proceed to adjudicate the claims.  


FINDINGS OF FACT

1.  By a December 1997 Board decision, the Veteran's claim of service connection for a psychiatric disorder, to include depression, was denied on the basis that medical evidence of a relationship between a current psychiatric disorder, including depression, and military service had not been presented. 

2.  Evidence received since the December 1997 Board decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder including depression. 

3.  The most probative evidence of record does not show an acquired psychiatric disorder, including depression, to be etiologically related to a disease, injury, or event in service.

4.  There is no competent medical evidence of record reflecting that the Veteran currently has a personality disorder.


CONCLUSIONS OF LAW

1.  The December 1997 Board decision denying the Veteran's claim of service connection for a psychiatric disorder, to include depression, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, including depression, has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for an acquired psychiatric disorder, including depression, is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

4.  Service connection for a personality disorder is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen her previously denied claim for service connection for an acquired psychiatric disorder, including depression, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen her claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims for service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  This letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) disability records, and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was scheduled for a VA mental disorder examination in March 2011.  The Veteran failed to report for this examination.  She did not show good cause for her failure to report for this examination, nor did she request that it be rescheduled.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As an attempt was made to schedule the Veteran for an appropriate VA examination, and she failed to report for this examination with no good cause shown, the duty to assist has been satisfied with this regard.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

With respect to personality disorders, congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for an acquired psychiatric disorder including depression, and if so, whether service connection is warranted. 

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder including depression.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for a psychiatric disorder, to include depression, in a December 1997 Board decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

The basis for the December 1997 denial of the Veteran's claim of service connection for a psychiatric disorder, to include depression, was that medical evidence of a relationship between a current psychiatric disorder, including depression, and military service had not been presented.  At the time of this denial, private medical records, hearing testimony and statements submitted by the Veteran, as well as service treatment records, were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran and her family members or former family members, SSA disability records, private medical records, and VA medical records.  

With regard to the newly submitted evidence, the Board notes that the claims file contains substantial medical evidence documenting post-service treatment for depression.  Additionally, a June 2010 statement from the Veteran's ex-husband documents his recollections of her depression during and following service.  While the newly submitted evidence does not contain medical evidence of a relationship between a current psychiatric disorder, including depression, and military service, this evidence does support the Veteran's assertions that she continued to experience depression during and after service.  As such, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

In the March 2011 Statement of the Case, the RO also considered this claim reopened, and denied it on the merits.  Therefore, the Board can proceed.

Turning to the merits of the case, the Veteran contends that her acquired psychiatric disorder including depression is related to her active duty service.  Specifically, she has contended that she lost custody of her daughter during active duty due to being misled by a supervisor, which resulted in her depression.  She has also indicated in a December 2009 statement that she was sexually harassed and assigned to a hostile work environment during service.  

A review of the service treatment records reveals that the Veteran was noted in a 1975 psychiatric evaluation as having an inadequate personality disorder.   This evaluation noted that the Veteran was seen in the mental health clinic from February 1974, to May 1975.  Initially, she was referred for counseling for marital problems.  An April 1974 service treatment record noted that the Veteran reported feeling agitated and depressed.  At separation, it was noted that she had a long history of emotional problems, that she had periods of time where she was well adjusted, and other times when she got upset, agitated, and depressed. 

Post-service, VA medical and private medical records document diagnoses of and treatment for depression, generalized anxiety disorder, adjustment disorder, and dysthymic disorder.  Although the Veteran states she was treated in 1977 for depression, the records in her file start with hospitalizations in 1989 for suicide attempts after verbal and physical altercations with her spouse.  1994 records also show a history of multiple substance abuse.  The records continue to the present, showing various hospitalizations and treatment with stressors regarding personal relationships, domestic abuse, and substance abuse.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).

Upon review of all the evidence of record, the Board finds no competent evidence linking a current diagnosis of an acquired psychiatric disorder of any kind, including depression, to her active duty service.  Moreover, as noted above, the Veteran was provided the opportunity to present for a VA mental examination in March 2011.  However, she failed to report for this examination. 

The Board acknowledges the Veteran's contentions that she has an acquired psychiatric disorder including depression as a result of her active duty service.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the Board finds that, while the Veteran is capable of observing certain symptoms, such as depression, she is not capable of linking a current diagnosis of an acquired psychiatric disorder including depression to events that occurred during active duty service approximately 39 years prior.  This is because she does not have training in psychological diseases.  As such, while the Veteran's opinion is provided some weight as to her symptoms, her opinion is afforded little weight in the analysis of whether she has a current disability that is related to her active duty service.  Likewise, for the same reason, the Board finds statements submitted by the Veteran's former husband, her sister, her brother-in-law, and her step-sister on her behalf are also of little probative weight.

Therefore, as the claims file contains no competent - here, medical - evidence reflecting that the Veteran has an acquired psychiatric disorder including depression related to her active duty service, the Veteran failed to report for her scheduled VA mental examination, and the Veteran is not competent to provide an opinion linking a currently diagnosed acquired psychiatric disability including depression to service, the evidence weighs against service connection.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an acquired psychiatric disorder including depression must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for a personality disorder.

The Veteran asserts that that she currently has a personality disorder that is related to her active duty service.

A review of the service treatment records reveals that the Veteran was noted in a psychiatric evaluation as having an inadequate personality disorder.   This evaluation noted that the Veteran was seen in the mental health clinic from February 26, 1974, to March 27, 1975.  An April 1974 service treatment record noted that the Veteran reported feeling agitated and depressed.  

The Board acknowledges that the service treatment records noted the Veteran as having an inadequate personality disorder.  However, the claims file contains no post-service medical evidence documenting a diagnosed personality disorder.  Post-service, VA medical and private medical records document diagnoses of depression, generalized anxiety disorder, adjustment disorder, and dysthymic disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed).  While private treatment records noted an Axis II diagnosis of borderline personality traits, the medical evidence of record does not reflect a diagnosis of a personality disorder.  See Three Rivers Behavioral Health treatment record, October 2009.  Moreover, the Veteran failed to reported for a scheduled VA mental examination, which could have provided pertinent information on this matter.  The Board recognizes the Veteran's sincere belief in her claim.  However, there is simply no competent medical evidence of record documenting a current diagnosis of a personality disorder.  As such, service connection is not warranted.

The Board has considered the Veteran's lay assertions that she has a personality disorder related to her active duty service.  Here, the Board finds that, while the Veteran is capable of observing certain symptoms, such as depression, she is not capable of diagnosing a personality disorder.  This is because she does not have training in psychological diseases.  As such, while the Veteran's opinion is provided some weight as to her symptoms, her opinion is afforded little weight in the analysis of whether a current diagnosable disability exists.  Likewise, for the same reason, the Board finds statements submitted by the Veteran's former husband, her sister, her brother-in-law, and her step-sister are also of little probative weight.

Therefore, as the claims file contains no medical evidence documenting objective evidence of a current diagnosis, the Veteran is not competent to diagnose such a disability, and the Veteran failed to report for her scheduled VA mental examination, the evidence weighs against service connection. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for personality disorder must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has been submitted regarding the claim for service connection for an acquired psychiatric disorder including depression, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder including depression is denied.

Entitlement to service connection for a personality disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


